EXHIBIT 10.2



FIRST AMENDMENT TO THE LICENCE AND DISTRIBUTION AGREEMENT


BETWEEN


(1)
Sona Mobile Inc. (EIN 20 – 0375677) and Sona Innovations, Inc. (BN 86762 2441),
whose registered offices are at 39th Floor, 245 Park Avenue, New York, NY 10167
(collectively "Sona Group ")
 
Tel:           + 1 702 243 7662
Fax:           + 1 702 243 7602
Email:       kim.stein@sonamobile.com
 
AND
 
(2)
eBet Limited (ABN 59 059 210 774), eBet Gaming Systems Pty. Ltd. (ABN 50 086 218
832) and eBet Systems Pty. Ltd. (ACN 088 033 121) whose registered offices are
at Unit 13, 112-118 Talavera Road, Macquarie Park, NSW 2113 Australia
(collectively, the “eBet Companies”)
 
Tel:           + 61 2 8817 4702
Fax:           + 61 2 8817 4770
Email:       ttoohey@ebetonline.com
 
The Parties hereby enter into this First Amendment

 
Signed, sealed and delivered by Sona Mobile Inc.:
/s/  KIM STEIN
Date:
August 21, 2008
 
Authorised Signatory
   Signed, sealed and delivered by Sona Innovations, Inc.:
/s/  STEPHEN FELLOWS
Date:
August 21, 2008
 
Authorised Signatory
 
Signed, sealed and delivered by eBet Limited
/s/  ANTHONY TOOHEY 
 
Director
Date:
August 22, 2008
 
/s/  IAN JAMES 
 
Director
 
Signed, sealed and delivered by eBet Gaming Systems Pty. Ltd.
/s/  ANTHONY TOOHEY   
 
Director
Date:
August 22, 2008
 
/s/  IAN JAMES 
 
Director
 
Signed, sealed and delivered by eBet Systems Pty. Ltd.
/s/  ANTHONY TOOHEY   
 
Director
Date:
August 22 2008
 
/s/  IAN JAMES 
 
Director

 
 
 
 
 

--------------------------------------------------------------------------------

 



 
INTRODUCTION
 
A.  
The Parties desire to enter into this first amendment (“First Amendment”) to the
Licence and Distribution Agreement between Sona Mobile, Inc and Sona
Innovations, Inc. and eBet Limited, eBet Gaming Systems Pty. Ltd. and eBet
Systems Pty. Ltd., dated August 17, 2008 (the “Licence Agreement”) to allow
additional time to complete the Master Services Agreement.

 
B.  
It was the intent of the Parties to have a completed and executed Master
Services Agreement between eBet Services Pty. Limited (ACN 132 670 485) of
Australia and  eBet limited (ACN 056 210 774) and Sona Mobile Holdings Corp.
(EIN 95-3087593) of the USA (the “Master Services Agreement”) no later than the
Closing Date as defined under the Licence Agreement as on or before 22 August
2008.

 
C.  
This First Amendment sets out the terms and conditions of the agreements between
the Parties.

 
 
NOW THEREFORE, in consideration of the mutual agreement of the Parties contained
in this Amendment, and for good and other valuable consideration, the receipt
and sufficiency of which is acknowledged, the Parties agree as follows:
 
 
1.  
All capitalised terms used within this First Amendment shall be as those terms
are defined under the Licence Agreement unless otherwise defined within this
First Amendment.

 
 
2.  
Where there is a conflict between this First Amendment and the Licence
Agreement, this First Amendment shall govern between the Parties.

 
 
3.  
The Parties acknowledge and agree that the Closing Date as defined in Section
1.1 of the License Agreement is hereby defined as; “on or before 25 August
2008.”

 
 
4.  
The Parties agree that all other clauses, terms, provisions, covenants and
conditions of the Licence Agreement shall remain in full force and effect and
are not otherwise altered by this First Amendment.

 
 
5.  
This First Amendment may be executed in counterparts, each of which shall be
deemed to be an original, and all of which together shall be deemed to be one
and the same instrument.  Delivery of an executed counterpart of a signature
page of this First Amendment or any document or instrument delivered in
connection herewith by telecopy or electronic portable document format
(delivered by electronic mail) shall be as effective as delivery of a manually
executed counterpart of this First Amendment or such other document or
instrument as applicable. The electronic copies so signed will constitute
originally signed copies of the same consent requiring no further execution.

 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

